DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 9,159,371 (hereinafter reference patent 1) in view of Guzik (US 2010/0274816 A1 – hereinafter Guzik). 
Regarding claim 2, claim 2 of reference patent 1 recites each and every limitation of claim 2 except for “detecting a triggering event by one or more sensors” and determining to augment one or more frames of the image data based on the triggering event”.
Guzik discloses detecting a triggering event by one or more sensors ([0101]-[0102]; [0140]; [0161]; [0216]; [0240]; [0243]; [0245] – detecting a triggering event, e.g. RFID card being inserted, presence of an RFID badge, bus door opening and closing, crash detecting etc.); and determining to augment one or more frames of the image data based on the triggering event ([0039]; [0066]-[0068] – determining to augment one or more frames of image data with Event ID and other additional metadata).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Guzik into claim 2 of reference patent 1 to associate proximity tag data with corresponding frames of image data correctly.
Claim 10 is rejected for the same reason as discussed in claim 2 above.
Claim 16 is rejected for the same reason as discussed in claim 2 above.
Claims 3-9, 11-15, and 17-21 recite further limitations that would have been obvious to one skilled in the art as obvious variants of claim 2-19 of reference patent 1.
Claims 2- are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,964,351 (hereinafter reference patent 2) in view of Guzik. 
Regarding claim 2, claim 1 of reference patent 2 recites each and every limitation of claim 2 except for “detecting a triggering event by one or more sensors” and determining to augment one or more frames of the image data based on the triggering event”.
Guzik discloses detecting a triggering event by one or more sensors ([0101]-[0102]; [0140]; [0161]; [0216]; [0240]; [0243]; [0245] – detecting a triggering event, e.g. RFID card being inserted, presence of an RFID badge, bus door opening and closing, crash detecting etc.); and determining to augment one or more frames of the image data based on the triggering event ([0039]; [0066]-[0068] – determining to augment one or more frames of image data with Event ID and other additional metadata).

Claim 10 is rejected for the same reason as discussed in claim 2 above.
Claim 16 is rejected for the same reason as discussed in claim 6 above in view of claim 1 of reference patent 2 also reciting a system of associating image data for an event with a presence of a law enforcement officer, the system comprising: one or more sensors detecting a triggering event; an image data recording device receiving the image data; a radio-frequency proximity tag reader associated with the law enforcement officer and receiving radio-frequency proximity tag data.
Claims 3-9, 11-15, and 17-21 recite further limitations that would have been obvious to one skilled in the art as obvious variants of claims 1-20 of reference patent 2.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 5, 9-10, 13, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Guzik (US 2010/0274816 A1 – hereinafter Guzik), Dalley, Jr. et al. (US 2014/0040158 A1 – hereinafter Dalley, Jr.).
	Regarding claim 2, Guzik discloses one or more non-transitory computer-readable media storing computer- executable instructions that, when executed by a processor, perform a method of associating image data for an event with a presence of a law enforcement officer, the method comprising the steps of: detecting a triggering event by one or more sensors ([0101]-[0102]; [0140]; [0161]; [0216]; [0240]; [0243]; [0245] – detecting a triggering event, e.g. RFID card being inserted, presence of an RFID badge, bus door opening and closing, crash detecting etc.); receiving the image data from an image data recording device associated with the law enforcement officer ([0101]-[0102]; [0140]; [0161]; [0216]; [0240]; [0243]; [0245] – in response to detecting a triggering event, e.g. RFID card being inserted, presence of an RFID badge etc., receiving image data captured by a camera associated with a police officer for recording); receiving proximity tag data associated with the law enforcement officer ([0072]; [0081]; [0212] – receiving Officer ID), determining to augment one or more frames of the image data based on the triggering event ([0039]; [0066]-[0068] – determining to augment one or more frames of image data with Event ID and other additional metadata); and augmenting the one or more frames to associate the image data with the proximity tag data ([0071]-[0072]; [0080]-[0081]; [0212] – storing the video data with the Officer ID to ensure proof of evidence with a video recording, the data structure that comprises both the image and the tag which stores the Officer ID is interpreted as a frame).
	However, Guzik does not disclose receiving radio-frequency proximity tag data from a proximity tag reader.
Dalley, Jr. discloses receiving radio-frequency proximity tag data from a proximity tag reader associated with the law enforcement officer ([0037] – proximity tag data, which contains ID of an officer, is read by an RFID or barcode based ID tag scanner).
	One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Dalley, Jr. into the 
	Regarding claim 3, Guzik also discloses the computer-executable instructions are further executed to perform the step of triggering the augmentation of the one or more frames by a recording device manager ([0072]; [0081]; [0212] – performing by a recording device manager, to store the video data with the Officer ID to ensure proof of evidence with a video recording, the data structure that comprises both the image and the tag which stores the Officer ID is interpreted as a frame).
	Regarding claim 5, Guzik also discloses the triggering event is associated with one of a first sensor associated with the law enforcement officer or a second sensor associated with a vehicle of the law enforcement officer ([0101]-[0102]; [0140]; [0161]; [0216]; [0240]; [0243]; [0245] –the triggering event, e.g. RFID card being inserted, presence of an RFID badge, is associated with a law enforcement officer).
	Regarding claim 9, Guzik also discloses the computer-executable instructions are further executed to perform the steps of: generating a container file operable to store the augmented one or more frames ([0082]); and storing metadata with the augmented one or more frames in the container file, wherein the metadata comprises a timestamp for synchronizing data from at least one other sensor ([0082]).
	Regarding claim 10, Guzik discloses a method of associating image data for an event with a presence of a law enforcement officer, the method comprising the steps of:
detecting a triggering event by one or more sensors associated with the law enforcement officer ([0101]-[0102]; [0140]; [0161]; [0216]; [0240]; [0243]; [0245] – detecting a triggering event, e.g. RFID card being inserted, presence of an RFID badge, etc. associated with a police officer); receiving the image data from an image data recording device associated with the law enforcement officer ([0101]-[0102]; [0140]; [0161]; [0216]; [0240]; [0243]; [0245] – in response to detecting a triggering event, e.g. RFID card being inserted, presence of an RFID badge etc., receiving image data captured by a camera associated with the police officer for recording); receiving proximity tag data associated with the law enforcement officer ([0072]; [0081]; [0212] – receiving Officer ID); determining to augment one or more frames of the image data based on the triggering event ([0039]; [0066]-[0068] – determining to augment one or more frames of image data with Event ID and other additional metadata); and augmenting the one or more frames of the image data with the proximity tag data and data associated with the one or more sensors ([0071]-[0072]; [0080]-[0081]; [0212] – storing the video data with the Officer ID and other additional metadata to ensure proof of evidence with a video recording, the data structure that comprises both the image and the tag which stores the Officer ID is interpreted as a frame).
	However, Guzik does not disclose receiving radio-frequency proximity tag data from a radio-frequency proximity tag reader associated with the law enforcement officer.
Dalley, Jr. discloses receiving radio-frequency proximity tag data from a proximity tag reader associated with the law enforcement officer ([0037] – proximity tag data, which contains ID of an officer, is read by an RFID or barcode based ID tag scanner).

	Regarding claim 13, Guzik also discloses the step of triggering the augmentation of the one or more frames by a recording device manager ([0071]-[0072]; [0080]-[0081]; [0212]).
	Regarding claim 16, Guzik discloses a system of associating image data for an event with a presence of a law enforcement officer, the system comprising: one or more sensors detecting a triggering event ([0101]-[0102]; [0140]; [0161]; [0216]; [0240]; [0243]; [0245] – detecting a triggering event, e.g. RFID card being inserted, presence of an RFID badge, etc.); an image data recording device receiving the image data ([0101]-[0102]; [0140]; [0161]; [0216]; [0240]; [0243]; [0245] – at least a camera for recording); one or more non-transitory computer-readable media storing a computer-executable instructions that, when executed by a processor, perform a method of associating the image data for the event with the presence of the law enforcement officer, the method comprising the steps of: determining to augment one or more frames of the image data based on the triggering event ([0039]; [0066]-[0068] – determining to augment one or more frames of image data with Event ID and other additional metadata); and augmenting the one or more frames of the image data with data associated with the one or more sensors ([0071]-[0072]; [0080]-[0081]; [0212] – storing the video data with the Officer ID and other additional metadata to ensure proof of evidence with a video recording, the data structure that comprises both the image and the tag which stores the Officer ID is interpreted as a frame).
	Guzik does not disclose a radio-frequency proximity tag reader associated with the law enforcement officer and receiving radio-frequency proximity tag data.
Dalley, Jr. discloses a radio-frequency proximity tag reader associated with the law enforcement officer and receiving radio-frequency proximity tag data ([0037] – proximity tag data, which contains ID of an officer, is read by an RFID or barcode based ID tag scanner).
	One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Dalley, Jr. into the system taught by Guzik to facilitate reading of the officer ID, e.g. by scanning.
Regarding claim 20, Guzik also discloses generating a container file operable to store the augmented one or more frames ([0082]); and storing metadata with the augmented one or more frames in the container file ([0082]), wherein the metadata is indicative of the triggering event ([0039]; [0067]).
Claims 4 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Guzik and Dalley, Jr. as applied to claims 2-3, 5, 9-10, 13, 16, and 20 above, and further in view of Wu et al. (US 2004/0131184 A1 – hereinafter Wu).
	Regarding claim 4, see the teachings of Guzik and Dalley, Jr. as discussed in claim 2 above. However, Guzik and Dalley, Jr. do not disclose the computer-executable instructions are further executed to perform the steps of storing the radio-frequency proximity tag data as metadata, and generating an augmented encoded frame comprising the metadata.
([0041]; [0048]-[0049] – a processor executing instructions to store a watermark into a frame of image data to generate an augmented frame on-the-fly, the watermark comprises officer’s ID, e.g. officer’s badge number as further described in at least [0043] and [0101]).
	One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Wu into the one or more computer-readable media taught by Guzik and Dalley, Jr. to store the proximity tag data and the video image into the augmented frame to make the content resistive to tampering or alteration of recorded content (Wu: [0037]).
	Claim 19 is rejected for the same reason as discussed in claim 4 above.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Guzik and Dalley, Jr. as applied to claims 2-3, 5, 9-10, 13, 16, and 20 above, and further in view of Pickard et al. (US 2009/0252370 A1 – hereinafter Pickard).
	Regarding claim 6, see the teachings of Guzik and Dalley, Jr. as discussed in claim 2 above. However, Guzik and Dalley, Jr. do not disclose the computer-executable instructions are further executed to perform the step of determining a set of the one or more frames to augment based least in part on a computational cost to augment the set of the one or more frames.
	Pickard discloses performing a step of determining a set of the one or more frames to augment based least in part on a computational cost to augment the set of the one or more frames ([0005]).
.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Guzik and Dalley, Jr. as applied to claims 2-3, 5, 9-10, 13, 16, and 20 above, and further in view of Wu and Pickard.
Regarding claim 7, see the teachings of Guzik and Dalley, Jr. as discussed in claim 2 above. However, Guzik and Dalley, Jr. do not disclose the computer-executable instructions are further executed to perform the step of determining to add a digital signature to a plurality of augmented frames, wherein a number of augmented frames to which to add the digital signature is based at least in part on a computation cost.
Wu discloses a step of determining to add a digital signature to a plurality of augmented frames ([0042]-[0043]).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Wu into the the one or more computer-readable media taught by Guzik and Dalley, Jr. to store the proximity tag data and the video image into the augmented frame to make the content resistive to tampering or alteration of recorded content (Wu: [0037]).
However, Guzik, Dalley, Jr. and Wu do not disclose the number of frames to which to add the digital signature is based at least in part on a computation cost
	Pickard discloses a number of frames to which to add a digital signature is based at least in part on a computation cost ([0005]).
.
Claims 11, 14-15, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guzik and Dalley, Jr. as applied to claims 2-3, 5, 9-10, 13, 16, and 20 above, and further in view of Johnson et al. (US 2014/0167954 A1 - hereinafter Johnson).
Regarding claim 11, see the teachings of Guzik and Dalley, Jr. as discussed in claim 2 above. However, Guzik and Dalley, Jr. do not disclose the step of displaying the image data by a head-up display worn by the law enforcement officer.
Johnson discloses a step of displaying image data by a head-up display worn by a law enforcement officer (Fig. 8; [0130]).
	One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Johnson into the method taught by Guzik and Dalley, Jr. to allow the officer to review the captured images.
	Regarding claim 14, see the teachings of Guzik and Dalley, Jr. as discussed in claim 10 above. However, Guzik and Dalley, Jr. do not disclose the determination to augment the one or more frames is further based at least in part on the one or more sensors detecting an action of the law enforcement officer.
([0094]).
	One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Johnson into the method taught by Guzik and Dalley, Jr. to provide more details of event context as evidences so that any potential legal dispute may be avoided.
	Regarding claim 15, see the teachings of Guzik, Dalley, Jr., and Johnson as discussed in claim 14 above, in which Johnson also discloses the action by the law enforcement officer is one of unholstering a firearm, exiting a vehicle, activating a light bar of the vehicle, or accelerating the vehicle beyond a threshold ([0094]). The motivation for incorporating the teachings of Johnson into the method taught by Guzik and Dalley, Jr. has been discussed in claim 14 above.
	Claim 17 is rejected for the same reason as discussed in claim 14 above.
	Claim 18 is rejected for the same reason as discussed in claim 15 above.
Claims 8, 12, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Guzik and Dalley, Jr. as applied to claims 2-3, 5, 9-10, 13, 16, and 20 above, and further in view of Siann et al. (US 2009/0189981 A1 - hereinafter Siann).
Regarding claim 8, see the teachings of Guzik and Dalley, Jr. as discussed in claim 2 above. Guzik also discloses the one or more sensors is the image data recording device ([0101]-[0102]; [0140]; [0161]; [0216]; [0240]; [0243]; [0245] – a camera).

Siann discloses a triggering event is based at least in part on the image data contained in the one or more frames ([0265]-[0269]).
	One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Siann into the media taught by Guzik and Dalley, Jr. to detect various types of triggering events in order not to miss recording of any important incident.
	Claim 12 is rejected for the same reason as discussed in claim 8 above.
	Claim 21 is rejected for the same reason as discussed in claim 12 above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q DANG whose telephone number is (571)270-1116. The examiner can normally be reached IFT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Q Tran can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/HUNG Q DANG/Primary Examiner, Art Unit 2484